920 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terry Bernard STARKS, Defendant-Appellant
No. 90-6361.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
Defendant Terry Bernard Starks is charged with possession with intent to distribute approximately one kilogram of cocaine in violation of 21 U.S.C. Sec. 841(a)(1), and aiding and abetting, in violation of 18 U.S.C. Sec. 2.  Starks now appeals the denial of his motion to suppress certain evidence.


2
A court of appeals has a duty to consider sua sponte whether appellate jurisdiction is properly invoked.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 740 (1976).  The finality rule set forth in 28 U.S.C. Sec. 1291 expressly limits the jurisdiction of appellate courts to appeals from all final decisions of the federal district courts.  In criminal cases, the final decision of the district court is the sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211, 212 (1937).  Orders denying motions to suppress evidence are not final or otherwise immediately appealable.   See Sovereign News Co. v. United States, 690 F.2d 569 (6th Cir.1982), cert. denied, 464 U.S. 814 (1983).


3
It is ORDERED that this appeal be dismissed for want of appellate jurisdiction.